 

Exhibit 10.2

 

Execusion Version

AMENDED AND RESTATED
GUARANTY OF RECOURSE OBLIGATIONS

 

This AMENDED AND RESTATED GUARANTY OF RECOURSE OBLIGATIONS (this “Guaranty”) is
executed as of December 20, 2019 by HEALTHCARE TRUST OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (“Guarantor”), for the benefit of CAPITAL
ONE, NATIONAL ASSOCIATION, a national banking association, as administrative
agent for the Lenders under the hereinafter described Loan Agreement (together
with its successors and permitted assigns in such capacity, “Administrative
Agent”), and the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to one or more promissory notes, dated of even date herewith,
executed by the parties listed on Schedule I attached hereto (individually and
collectively, as the context may require, “Borrower”), and payable to the order
of Lenders in the aggregate principal amount of Three Hundred Seventy-eight
Million Five Hundred Thousand and No/100 Dollars ($378,500,000.00) (together
with all renewals, modifications, increases, extensions, restatements and
replacements thereof, collectively, the “Note”), Borrower has become indebted,
and may from time to time be further indebted, to Lenders with respect to a loan
(the “Loan”) which is made pursuant to that certain Amended and Restated Loan
Agreement, dated of even date herewith, among Borrower, Administrative Agent,
Lenders and the other parties from time to time thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”);

 

WHEREAS, Lenders are not willing to make the Loan, or otherwise extend credit,
to Borrower unless Guarantor unconditionally guarantees payment and performance
to Administrative Agent and Lenders of the Guaranteed Obligations (as herein
defined); and

 

WHEREAS, Guarantor is the owner of direct or indirect interests in Borrower, and
Guarantor will directly or indirectly benefit from Lenders’ making the Loan to
Borrower.

 

A G R E E M E N T S:

 

NOW, THEREFORE, as an inducement to Lenders to make the Loan to Borrower and to
extend such additional credit as Lenders may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, Guarantor does
hereby agree as follows:

 

1.            DEFINED TERMS. All capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Loan Agreement.

 

AMENDED AND RESTATED GUARANTY OF RECOURSE OBLIGATIONS – Page 1

HTI MOB Portfolio (Upsizing)

 



 

 

 

2.            THE GUARANTY.

 

2.1              Guaranty of Obligation.

 

(a)               Guarantor hereby irrevocably and unconditionally guarantees to
Administrative Agent and Lenders and their respective successors and permitted
assigns the payment and performance of the Guaranteed Obligations as and when
the same shall be due and payable, whether by lapse of time, by acceleration of
maturity or otherwise. Guarantor hereby irrevocably and unconditionally
covenants and agrees that it is liable for the Guaranteed Obligations as a
primary obligor.

 

(b)               Notwithstanding anything herein or in the Loan Documents to
the contrary, Guarantor shall have no liability for the Guaranteed Obligations
of Borrower or other matters hereunder resulting solely from the actions of
Administrative Agent, any Lender and or any of their nominees or designees and
first occurring from and after Administrative Agent’s or any Lender’s (or any
such nominee’s or designee’s) exercise of voting rights, foreclosure or an
assignment-in-lieu thereof of the direct or indirect ownership interests of
Borrowers by Administrative Agent or such Lender (or such nominee or designee)
pursuant to the terms of that certain Pledge and Security Agreement, the Loan
Agreement or the other Loan Documents or otherwise.

 

2.2              Definition of Guaranteed Obligations. As used herein, the term
“Guaranteed Obligations” means the obligations or liabilities of Borrower to
Administrative Agent and Lenders for which Administrative Agent, on behalf of
Lenders, has recourse against Borrower, or with respect to which such Borrower
is personally liable to Administrative Agent and Lenders, pursuant to
Article 12.1 of the Loan Agreement. Notwithstanding the foregoing, the
“Guaranteed Obligations” of Guarantor shall not include Excluded Hedge Agreement
Obligations of Guarantor.

 

2.3              Continuing Guaranty; Guaranty of Payment. This Guaranty is a
continuing guaranty of the Guaranteed Obligations, and Guarantor agrees that the
obligations of Guarantor to Administrative Agent and Lenders hereunder shall be
primary obligations, shall not be subject to any counterclaim (other than any
compulsory counterclaims), set-off, abatement, deferment or defense (other than
the defense of payment) based upon any claim that Guarantor may have against
Administrative Agent, any Lender, Borrower or any other Person. Guarantor shall
be regarded, and shall be in the same position, as the principal debtors with
respect to the Guaranteed Obligations. Guarantor agrees that any notice or
directive given at any time to Administrative Agent or any Lender which is
inconsistent with the first sentence of this Section 2.3 shall be null and void
and may be ignored by Administrative Agent and Lenders, and, in addition, may
not be pleaded or introduced as evidence in any litigation relating to this
Guaranty for the reason that such pleading or introduction would be at variance
with the written terms of this Guaranty, unless Administrative Agent and Lenders
have specifically agreed otherwise in writing.

 

AMENDED AND RESTATED GUARANTY OF RECOURSE OBLIGATIONS – Page 2

HTI MOB Portfolio (Upsizing)

 



 

 

 

2.4              Liability of Guarantor Not Affected. This Guaranty shall remain
in full force and effect without regard to, and shall not be released,
discharged or affected in any way by any circumstances or condition, including,
without limitation:

 

(a)               the attempt or the absence of any attempt by Administrative
Agent (on behalf of Lenders) to obtain payment or performance by Borrower or
Guarantor (this being a guaranty of payment and performance and not of
collection);

 

(b)               delay by Administrative Agent (on behalf of Lenders) in
enforcing or absence of action to enforce Guarantor’s obligations hereunder or
of any other party under the Loan Documents, or any prior partial exercise by
Administrative Agent (on behalf of Lenders) of any right or remedy hereunder or
under any of the other Loan Documents;

 

(c)               the fact that Borrower is not liable for the payment or
performance of the Obligations, or any portion thereof, for any reason
whatsoever, Guarantor being liable for the Guaranteed Obligations
notwithstanding that Borrower may not be;

 

(d)               any renewal, extension, substitution, modification,
settlement, compromise, replacement of or indulgence with respect to, the
Obligations, all of which Administrative Agent (on behalf of Lenders) is hereby
authorized to make pursuant to the Loan Agreement;

 

(e)               any sale, exchange, release, surrender or other disposition
of, or realization upon, any collateral securing the Obligations, or any
amendment, waiver, settlement or compromise of any guaranties of the
Obligations, or any other obligation of any Person with respect to the Loan
Documents;

 

(f)                the acceptance by Administrative Agent (on behalf of Lenders)
of any additional security for the Obligations;

 

(g)               the lack of genuineness, validity, regularity or
enforceability of or amendment, waiver or consent by Administrative Agent (on
behalf of Lenders) with respect to, any provision of any instrument evidencing,
securing or otherwise relating to the Obligations, or any part thereof,
including without limitation, the other Loan Documents;

 

(h)               the existence, value or condition of, or the failure by
Administrative Agent (on behalf of Lenders) to take any steps to perfect,
maintain, or enforce, the security interests or remedies under the Loan
Documents, or to preserve the rights to or protect any security or collateral,
for the Obligations granted to Administrative Agent (for the benefit of
Lenders);

 

(i)                 any voluntary or involuntary bankruptcy, insolvency,
reorganization, arrangement, readjustment, assignment for the benefit of
creditors, composition, receivership, liquidation, marshalling of assets and
liabilities or similar event or proceedings with respect to Borrower or
Guarantor or any other Person, as applicable, or any of their respective
properties (each, an “Insolvency Proceeding”), or any action taken by
Administrative Agent (on behalf of Lenders), any trustee or receiver or by any
court in any such proceeding;

 

(j)                 the failure by Administrative Agent (on behalf of Lenders)
to file or enforce a claim against the estate (either in an Insolvency
Proceeding or other proceeding) of Borrower or Guarantor or any other Person;

 

AMENDED AND RESTATED GUARANTY OF RECOURSE OBLIGATIONS – Page 3

HTI MOB Portfolio (Upsizing)

 



 

 

 

(k)               in any proceeding under Title 11 of the United States Code
(11 U.S.C. Section 101 et seq.), as amended (the “Bankruptcy Code”): (i) any
election by Administrative Agent or any Lender under Section 1111(b)(2) of the
Bankruptcy Code, (ii) any borrowing or grant of a security interest by Borrower
as a debtor-in-possession under Section 364 of the Bankruptcy Code, (iii) the
inability of Administrative Agent (on behalf of Lenders) to enforce the
Obligations against Borrower by application of the automatic stay provisions of
Section 362 of the Bankruptcy Code, or (iv) the disallowance, under Section 502
of the Bankruptcy Code, of all or any portion of Administrative Agent’s or any
Lender’s claim(s) against Borrower for repayment of the Obligations;

 

(l)                 the failure of Guarantor to receive notice of any intended
disposition of the collateral for the Obligations;

 

(m)               any merger or consolidation of Borrower into or with any other
entity, or any sale, lease or transfer of any of the assets of Borrower or
Guarantor to any other Person;

 

(n)               any change in the ownership of Borrower, or any change in the
relationship between Borrower and Guarantor or any termination of any such
relationship;

 

(o)               the death, incapacity, insanity, disability, dissolution or
other change in status of Borrower or Guarantor;

 

(p)               the making of additional loans to Borrower, the increase or
reduction of the maximum principal amount of the Obligations, the increase or
reduction in the interest rate provided in the Note, or any other modification,
amendment, release or waiver of the terms of the Loan Documents;

 

(q)               the absence, impairment or loss of any right of reimbursement
or subrogation or other right or remedy of Guarantor; and

 

(r)                any other action or circumstance which might otherwise
constitute a legal or equitable discharge or defense of Borrower, Guarantor
(other than the defense of payment by Guarantor) or any other guarantor.

 

To the maximum extent permitted under applicable law, Guarantor hereby expressly
waives and surrenders any defense to its liability under this Guaranty based
upon any of the foregoing acts, omissions, agreements, waivers or matters,
whether or not Guarantor had notice or knowledge of same. It is the purpose and
intent of this Guaranty that the obligations of Guarantor hereunder shall be
absolute and unconditional under any and all circumstances.

 

AMENDED AND RESTATED GUARANTY OF RECOURSE OBLIGATIONS – Page 4

HTI MOB Portfolio (Upsizing)

 



 

 

 

2.5              Rights of Administrative Agent. Administrative Agent is hereby
authorized, without notice to or demand of Guarantor and without affecting the
liability of Guarantor hereunder, to take any of the following actions from time
to time on behalf of Lenders as and to the extent it may be permitted to do so
under the Loan Documents, and neither Administrative Agent nor any Lender shall
incur any liability to Guarantor as a result thereof, and no such action shall
impair or release the Guaranteed Obligations of Guarantor or any of them under
this Guaranty:

 

(a)               increase or decrease the amount of, or renew, extend,
accelerate or otherwise change the time, place or terms for payment of, or other
terms relating to, the Obligations, or otherwise modify, amend or change the
terms of any promissory note or other agreement evidencing, securing or
otherwise relating to any of the Obligations, including, without limitation, the
making of additional advances thereunder;

 

(b)               accept and apply any payments on or recoveries against the
Obligations from any source, and any proceeds of any security therefor, to the
Obligations in such manner, order and priority as Administrative Agent may elect
in Administrative Agent’s sole discretion;

 

(c)               take, hold, sell, exchange, dispose of, release or otherwise
dispose of all or any property pledged, mortgaged or conveyed, or in which
Administrative Agent has been granted a lien (for the benefit of Lenders), as
security for the Obligations or the payment of this Guaranty;

 

(d)               settle, release, compromise, collect or otherwise liquidate
the Obligations or any portion thereof;

 

(e)               accept, hold, substitute, add or release any other guaranty or
endorsements of the Obligations;

 

(f)                take any action under or in respect of the Loan Documents in
the exercise of any remedy, power or privilege contained therein or available to
Administrative Agent at law, equity or otherwise, or waive or refrain from
exercising any such remedies, powers or privileges;

 

(g)               amend or modify, in any manner whatsoever, the Loan Documents;

 

(h)               extend or waive the time for any Person’s performance of, or
compliance with, any term, covenant or agreement on its part to be performed or
observed under the Loan Documents, or waive such performance or compliance or
consent to a failure of, or departure from, such performance or compliance;

 

(i)                 release anyone who may be liable in any manner for the
payment of any amounts owed by Borrower, Guarantor or any Borrower Party to
Administrative Agent or Lenders under the Loan Documents;

 

(j)                 modify or terminate the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of
Guarantor, Borrower or any Borrower Party are subordinated to the claims of
Administrative Agent or any Lender under the Loan Documents; and

 

AMENDED AND RESTATED GUARANTY OF RECOURSE OBLIGATIONS – Page 5

HTI MOB Portfolio (Upsizing)

 



 

 

 

(k)                at any time after maturity of the Obligations, appropriate
and apply toward payment of the Guaranteed Obligations any moneys, credits, or
other property belonging to Guarantor in accounts opened or used in connection
with the Collateral at any time held by or coming into the possession of
Administrative Agent or any Lender or any affiliates thereof, whether for
deposit or otherwise.

 

2.6              Subordination. All indebtedness now or hereafter owing by
Borrower to Guarantor for borrowed money or otherwise is hereby subordinated to
the payment of the Obligations, and, following and during the continuance of any
Event of Default hereunder or under any of the other Loan Documents, Guarantor
shall not accept payment of all or any portion of such subordinated indebtedness
until satisfaction in full of the Obligations. All security interests, liens and
encumbrances which Guarantor now or hereafter may have upon any of the assets of
Borrower is hereby subordinated to all security interests, liens and
encumbrances heretofore, now or hereafter granted to Administrative Agent (for
the benefit of Lenders) pursuant to any of the Loan Documents. For the avoidance
of doubt, this Section 2.6 shall in no event preclude Guarantor’s right to
receive distributions from Borrower directly or indirectly from time to time, to
the extent the same are otherwise permitted under the terms of the Loan
Agreement and other Loan Documents.

 

2.7              Joint and Several Liability. The liability of all of the
parties constituting Guarantor is joint and several. In addition, Guarantor’s
obligations hereunder are joint and several with any other person now or
hereafter obligated under the Loan Documents for the Guaranteed Obligations and
are independent of any obligations of Guarantor under the Loan Documents. A
separate action or actions may be brought and prosecuted against Guarantor,
whether or not action is brought against any other person or whether or not any
other person is joined in such action or actions.

 

3.            GUARANTOR’S ADDITIONAL WAIVERS.

 

3.1              Statutes of Limitation. Guarantor irrevocably waives all
statutes of limitation as a defense to any action or proceeding brought against
Guarantor, Borrower or any Borrower Party by Administrative Agent or any Lender,
to the fullest extent permitted by law.

 

3.2              Election of Remedies. If Administrative Agent may, under
applicable law, proceed to realize benefits under any of the Loan Documents
giving Administrative Agent (for the benefit of Lenders) a lien upon any
collateral owned by Borrower or any other Borrower Party, either by judicial
foreclosure or by non-judicial sale or enforcement, Administrative Agent may, at
its sole option, determine which of such remedies or rights it may pursue
without affecting any of Administrative Agent’s rights and remedies under this
Guaranty. If, in the exercise of any of Administrative Agent’s rights and
remedies against Borrower, or Guarantor or any other Person liable with respect
to the Obligations, Administrative Agent shall forfeit any of the rights or
remedies available to Administrative Agent (on behalf of Lenders), including any
right to enter a deficiency judgment against Borrower, whether because of any
applicable laws pertaining to “election of remedies” or the like, Guarantor
hereby consents to such action by Administrative Agent, as applicable, and
waives any claim or defense based upon such action, even if such action by
Administrative Agent shall result in a full or partial loss of any rights of
subrogation which Guarantor might otherwise have had but for such action by
Administrative Agent. Any election of remedies which results in the denial or
impairment of the right of Administrative Agent (on behalf of Lenders) to seek a
deficiency judgment against Borrower shall not impair Guarantor’s obligation to
pay the full amount of the Guaranteed Obligations, and Guarantor hereby
irrevocably waives any defense based upon an election of remedies made by
Administrative Agent (on behalf of Lenders) or any other election afforded to
Administrative Agent pursuant to applicable law, including, without limitation,
(a) any election to proceed by judicial or nonjudicial foreclosure or by Uniform
Commercial Code sale or by deed or assignment in lieu thereof, or any election
of remedies which destroys or otherwise impairs the subrogation rights of the
Guarantor or the rights of the Guarantor to proceed against Borrower or any
other Person for reimbursement, or both, (b) the waiver by Administrative Agent
or any Lender, either by action or inaction of Administrative Agent or any
Lender or by operation of law, of a deficiency judgment against Borrower, and
(c) any election pursuant to an Insolvency Proceeding.

 

AMENDED AND RESTATED GUARANTY OF RECOURSE OBLIGATIONS – Page 6

HTI MOB Portfolio (Upsizing)

 



 

 

 

3.3              Rights of Subrogation and Other Rights. Guarantor hereby:

 

(a)               expressly and irrevocably waives (for so long as the Loan or
any portion thereof remains outstanding), on behalf of itself and its successors
and assigns (including any surety) (i) any and all rights at law or in equity to
seek subrogation, contribution, indemnification or any other form of
reimbursement or repayment from Borrower or any other Person now or hereafter
primarily or secondarily liable for any of the Guaranteed Obligations for any
disbursements made by Guarantor under or in connection with this Guaranty,
(ii) all claims of any kind or type against Borrower as a result of any payment
made by Guarantor to Administrative Agent for the account of Lenders, and
(iii) any right to participate in any security now or hereafter held by
Administrative Agent (for the benefit of Lenders). In furtherance, and not in
limitation, of the foregoing, Guarantor agrees that any payment to
Administrative Agent for the account of Lenders pursuant to this Guaranty shall
be deemed a contribution to the capital of the applicable Borrower or other
obligated party and shall not constitute Guarantor a creditor of such Borrower
or such other party.

 

(b)               further acknowledges and agrees that (i) this waiver is
intended to benefit Administrative Agent and Lenders and shall not limit or
otherwise affect Guarantor’s liability hereunder or the enforceability of this
Guaranty, (ii) Administrative Agent and Lenders and their respective successors
and assigns are intended third party beneficiaries of the waivers and agreements
set forth in this Section 3.3 and their rights under this Section 3.3 shall
survive payment in full of the Guaranteed Obligations but only for so long as
the Loan or any portion thereof remains outstanding, and (iii) to the extent the
waiver of its rights of subrogation as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation Guarantor may have against Borrower or against any collateral or
security for any of the Guaranteed Obligations shall be junior and subordinate
to any rights Administrative Agent and Lenders may have against Borrower and to
all right, title and interest Administrative Agent (for the benefit of Lenders)
may have in such collateral or security.

 

3.4              Demands and Notices. Guarantor irrevocably waives all
presentments, demands for performance, protests, notices of protest, notices of
dishonor, notice of acceleration to Borrower, any other Person or any other
party with respect to the Loan or the Guaranteed Obligations, notices of
acceptance of this Guaranty and of the existence, creation or incurring of new
or additional Obligations, notices of defaults by Borrower or any other Person
liable for all or any portion of the Guaranteed Obligations and demands and
notices of every kind that may be required to be given by any statute or rule or
law.

 

AMENDED AND RESTATED GUARANTY OF RECOURSE OBLIGATIONS – Page 7

HTI MOB Portfolio (Upsizing)

 



 

 

 

3.5              Borrower Information. Guarantor irrevocably waives (a) any duty
of Administrative Agent or Lenders to advise Guarantor of any facts that may now
or hereafter be known to Administrative Agent or any Lender regarding Borrower
regardless of whether Administrative Agent or any Lender has reason to believe
that any such facts materially increase the risk beyond that which Guarantor
intends to assume or has reason to believe that such facts are unknown to
Guarantor, Guarantor acknowledging that Guarantor is fully responsible for being
and keeping informed of the financial conditions and affairs of Borrower; and
(b) any defense based on any claim that Guarantor’s obligations exceed or are
more burdensome than those of Borrower.

 

3.6              Limitation of Liability. Guarantor irrevocably waives any
impairment, modification, change, release or limitation of the liability of, or
stay of actions or lien enforcement proceedings against Borrower or Guarantor,
their property, or their estate in bankruptcy, resulting from the operation of
any provision of the state or federal bankruptcy laws, or from the decision of
any court.

 

3.7              Lack of Diligence. Guarantor irrevocably waives any and all
claims or defenses based upon lack of diligence in: (a) collection of any
Obligations; (b) protection of any collateral or other security for the
Indebtedness or Obligations; or (c) realization upon any collateral or under any
of the other Loan Documents.

 

3.8              Other Defenses. Guarantor irrevocably waives any other defenses
(other than the defense of payment), set-offs or counterclaims (except for
compulsory counterclaims) which may be available to Borrower, or any other
Guarantor, and any and all other defenses now or at any time hereafter available
to Guarantor (including without limitation those given to sureties) at law or in
equity, including but not limited to any defenses based upon:

 

(a)               the incapacity, lack of authority, death or disability of
Borrower, any other Guarantor or Person;

 

(b)               the failure of Administrative Agent to commence an action
against Borrower or any other Person or to proceed against or exhaust any
security held by Administrative Agent, for the benefit of Lenders, at any time
or to pursue any other remedy whatsoever at any time;

 

(c)                the consideration for this Guaranty;

 

(d)               any acts or omissions of Administrative Agent or any Lender
which vary, increase or decrease the risk of Guarantor (except to the extent
that such acts or omissions constitute gross negligence or fraud, or were made
in bad faith);

 

AMENDED AND RESTATED GUARANTY OF RECOURSE OBLIGATIONS – Page 8

HTI MOB Portfolio (Upsizing)

 



 

 

 

(e)               the application by Borrower of the proceeds of the Loan for
purposes other than the purposes represented by Borrower to Administrative Agent
or any Lender or intended or understood by Administrative Agent, any Lender or
Guarantor;

 

(f)                any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in any other aspects more
burdensome than that of a principal;

 

(g)               Administrative Agent’s election (on behalf of Lenders), in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code or any successor statute; and

 

(h)               any borrowing or any grant of a security interest under
Section 364 of the Bankruptcy Code.

 

3.9              Nature of Waivers. It is agreed among Guarantor, Administrative
Agent and Lenders that the waivers set forth in this Guaranty (both in this
Section and elsewhere) are of the essence of the transaction contemplated by the
Loan Documents and that, but for this Guaranty and such waivers, Administrative
Agent and Lenders would decline to enter into the Loan Agreement.

 

3.10            California Provisions. Guarantor hereby waives, to the maximum
extent permitted by California Civil Code Section 2856 and/or other applicable
law, all suretyship rights and defenses which might otherwise be available to
Guarantor under or pursuant to California Civil Code Sections 2787 through 2855
inclusive.

 

(a)               Guarantor hereby waives all rights and defenses that Guarantor
may have because Borrower’s debt is secured by real property. This means, among
other things:

 

(i)                 Administrative Agent may collect from Guarantor without
first foreclosing on any real or personal property collateral pledged by
Borrower;

 

(ii)                If Administrative Agent (on behalf of Lenders) forecloses on
any real property collateral pledged by Borrower:

 

(A)             The amount of the debt may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price.

 

(B)              Administrative Agent may collect from Guarantor even if
Administrative Agent, by foreclosing on the real property collateral, has
destroyed any right Guarantor may have to collect from Borrower.

 

This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because Borrower’s debt is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Sections 580a, 580b, 580d or 726 of the California Code of Civil
Procedure.

 

AMENDED AND RESTATED GUARANTY OF RECOURSE OBLIGATIONS – Page 9

HTI MOB Portfolio (Upsizing)

 



 

 

 

(b)               Guarantor hereby waives all rights and defenses arising out of
an election of remedies by Administrative Agent (on behalf of Lenders), even
though that election of remedies, such as non-judicial foreclosure with respect
to security for a guaranteed obligation, has destroyed Guarantor’s rights of
subrogation and reimbursement against Borrower by the operation of Section 580d
of the California Code of Civil Procedure or otherwise.

 

Without limiting the generality of the foregoing, Guarantor hereby expressly:
(a) waives any and all benefits which might otherwise be available to it under
California Civil Code Sections 2809, 2810, 2819, 2839, 2845 through 2847, 2849,
2850, 2899 and 3433, and California Code of Civil Procedure Sections 580a, 580b,
580d and 726, or any similar statutes of other states; (b) acknowledges that
Section 2856 of the California Civil Code authorizes and validates waivers of a
guarantor’s rights of subrogation and reimbursement and certain other rights and
defenses available to Guarantor under California law; and (c) waives all rights
of subrogation, reimbursement, indemnification and contribution and all other
rights and defenses that are or may become available by reason of Sections 2787
to 2855, inclusive, of the California Civil Code.

 

4.            REPRESENTATIONS, WARRANTIES AND COVENANTS. Guarantor represents,
warrants and covenants to Administrative Agent and Lenders as follows:

 

4.1              Financial Statements. All financial statements and other
financial information furnished or to be furnished to Administrative Agent by or
on behalf of Guarantor (a) are or will be true and correct in all material
respects and do or will fairly represent the financial condition of Guarantor
(including all contingent liabilities) in each case as of the date stated on
such statements or materials or otherwise as of the date delivered, and (b) were
or will be prepared in accordance with generally accepted accounting principles,
consistently applied. There has been no material adverse change in Guarantor’s
financial condition since the dates of the statements most recently furnished
Administrative Agent.

 

4.2              No Defaults. There is no existing event of default, and no
event has occurred which with the passage of time and/or the giving of notice
will constitute an event of default, under any agreement to which Guarantor is a
party, which event of default could reasonably be expected to have a material
adverse effect on Guarantor’s ability to perform the Guaranteed Obligations
under this Guaranty, and neither the execution and delivery of this Guaranty nor
compliance with the terms and provisions hereof will violate any presently
existing provision of law or any presently existing regulation, order, writ,
injunction or decree of any court or governmental department, commission, board,
bureau, agency or instrumentality, or constitute a default under, any agreement
to which Guarantor is a party or by which Guarantor or its property is bound.

 

4.3              No Litigation. Except as set forth on Schedule 4.3 attached
hereto, there are no actions, suits or proceedings pending or, to Guarantor’s
knowledge, threatened against Guarantor before any court or any governmental,
administrative, regulatory, adjudicatory or arbitrational body or agency of any
kind which, if decided adversely, could reasonably be expected to materially
adversely affect performance by Guarantor of such Guarantor’s obligations
pursuant to and as contemplated by the terms and provisions of this Guaranty.



 

AMENDED AND RESTATED GUARANTY OF RECOURSE OBLIGATIONS – Page 10

HTI MOB Portfolio (Upsizing)

 



 

 

 

4.4              No Defenses. As of the date of this Guaranty, Guarantor’s
obligations under this Guaranty are not subject to any offsets or defenses
against Administrative Agent or Lenders of any kind.

 

4.5              Organization. Guarantor is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware with its principal place of business c/o Healthcare Trust, Inc.,
405 Park Avenue, New York, New York  10022, Attention: Healthcare General
Counsel.

 

4.6              Governing Documents. A true, complete and correct copy of the
limited partnership agreement creating Guarantor and any amendments thereto, the
certificate of limited partnership and all other documents creating and
governing Guarantor (collectively, the “Guarantor Documents”) have been
furnished to Administrative Agent. The Guarantor Documents constitute the entire
agreement among the partners of Guarantor and are binding upon and enforceable
against each of such partners in accordance with their terms.

 

4.7              Existence. Guarantor shall preserve and keep in full force and
effect its existence under the laws of its state of formation. Guarantor shall
not wind up, liquidate, dissolve or reorganize, except pursuant to any Transfer
that is expressly permitted under the Loan Documents. Guarantor shall not
terminate or permit the termination of the Guarantor Documents without the prior
written consent of Administrative Agent. Guarantor shall not change (i) its
name, identity or organizational structure, (ii) the location of its chief
executive office or its place of business, or (iii) its state of organization,
unless with respect to each of (i), (ii) or (iii) above, Administrative Agent
has been notified in writing in advance.

 

5.            COVENANTS.

 

5.1              No Defenses. Guarantor agrees that its obligations under this
Guaranty shall not be subject to any counterclaims (other than compulsory
counterclaims), offsets or defenses (other than the defense of payment) against
Administrative Agent or any Lender of any kind which may arise in the future.

 

5.2              Financial Information. Guarantor hereby agrees, as a material
inducement to Lenders to make the Loan to Borrower, to furnish to Administrative
Agent the financial statements required of Guarantor under the Loan Agreement.
Guarantor hereby warrants and represents unto Administrative Agent and Lenders
that any and all balance sheets, net worth statements and other financial data
which may hereafter be given to Administrative Agent with respect to Guarantor
will at the time of such delivery be true and accurate as of the date of such
balance sheets, net worth statements or other financial data.

 

 

AMENDED AND RESTATED GUARANTY OF RECOURSE OBLIGATIONS – Page 11

HTI MOB Portfolio (Upsizing)

 



 

 

 

5.3              Minimum Shareholders’ Equity.

 

(a)               Until the Guaranteed Obligations have been paid in full, the
shareholders’ equity on the balance sheet of the REIT determined in accordance
with generally accepted accounting principles, consistently applied, is now and
shall at all times during the term of this Guaranty be equal to or greater than
Five Hundred Million and No/100 Dollars ($500,000,000.00) (“Minimum
Shareholders’ Equity”).

 

(b)               Notwithstanding anything to the contrary in this Guaranty, in
the event that Guarantor fails to maintain a Minimum Shareholders’ Equity equal
to the amount set forth in Section 5.3(a) (the “Replacement Guarantor Trigger
Event”), then Guarantor may propose to Lenders and Administrative Agent a Person
to assume the obligations of Guarantor under this Guaranty (“Replacement
Guarantor”). The identity, experience, financial condition and creditworthiness
of Replacement Guarantor shall be acceptable to Lenders and Administrative Agent
in their sole discretion, acting reasonably. Upon approval by Lenders and
Administrative Agent, such Replacement Guarantor shall execute and deliver to
Administrative Agent for the benefit of Lenders such agreements, certificates,
opinions and other information as Lenders and Administrative Agent may
reasonably require to evidence such replacement. If a required Replacement
Guarantor (i) is not proposed by Guarantor and approved by Lenders and
Administrative Agent in accordance with this Section 5.3(b), or (ii) does not
execute and/or deliver all agreements, certificates, opinions and other
information as provided above, in each case within thirty (30) days following a
Replacement Guarantor Trigger Event, then an Event of Default shall be deemed to
have occurred. Guarantor shall deliver to Administrative Agent a payment in the
amount of all remaining unpaid reasonable out of pocket costs and expenses
incurred by Administrative Agent and Lenders in connection with the replacement,
including but not limited to, Administrative Agent’s and Lenders’ reasonable
attorneys’ fees and expenses.

 

6.            EVENTS OF DEFAULT. Any of the following shall constitute an “Event
of Default” hereunder:

 

6.1              Event of Default under Loan Documents. The occurrence of an
“Event of Default” as defined in the Loan Agreement with respect to
representations or covenants regarding the Guarantor.

 

6.2              Failure to Perform. (a) Guarantor fails to perform any of its
obligations under this Guaranty or any other breach of this Guaranty occurs and
Guarantor fails to cure such failure or breach within ten (10) days after
receipt of written notice of the same from Administrative Agent to Guarantor;
however, Guarantor shall have an additional thirty (30) days to cure such
failure if (i) such failure does not involve the failure to make payments on a
monetary obligation, (ii) such failure cannot reasonably be cured within
ten (10) days, and (iii) Guarantor is diligently undertaking to cure such
default; (b) this Guaranty is revoked or terminated by Guarantor; or (c) any
representation or warranty made or given by or on behalf of Guarantor to
Administrative Agent under the Loan Documents or the Environmental Indemnity
proves to be false or misleading in any material respect when made.

 

AMENDED AND RESTATED GUARANTY OF RECOURSE OBLIGATIONS – Page 12

HTI MOB Portfolio (Upsizing)

 



 

 

 

7.            MISCELLANEOUS.

 

7.1              Enforcement. Administrative Agent shall have the right to
enforce this Guaranty in a separate action against one or more Persons
comprising Guarantor, or by an action against Guarantor and some or all of the
other Persons obligated under the Loan Documents, or any combination of the
foregoing.

 

7.2              Revival and Reinstatement. This Guaranty shall remain in full
force and effect and continue to be effective should any petition be filed by or
against Borrower or any Borrower Party for liquidation or reorganization, should
Borrower or Borrower Party become insolvent or make an assignment for the
benefit of creditors or should a receiver or trustee be appointed for all or any
significant part of Borrower or Borrower Party’s assets. This Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Guaranteed Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by Administrative Agent or any Lender, whether as a
“voidable preference”, “fraudulent conveyance”, or otherwise, all as though such
payment or performance had not been made to Administrative Agent (for the
account of Lenders) or to any Lender in the first place. In the event that any
payment of any Guaranteed Obligation, or any part thereof, is rescinded,
reduced, restored or returned, the Guaranteed Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

 

7.3              No Marshaling. Administrative Agent has no obligation to
marshal any assets in favor of Guarantor, or against or in payment of (a) any of
the Guaranteed Obligations, or (b) any other obligation owed to Administrative
Agent or Lenders by Guarantor, Borrower or any other Person.

 

7.4              No Modification, Waiver or Release Without Writing. Except as
may otherwise be expressly set forth herein or as agreed to in writing by
Administrative Agent, this Guaranty may not be modified, amended, revised,
revoked, terminated, changed or varied in any way whatsoever, nor shall any
waiver of any of the provisions of this Guaranty be binding upon Administrative
Agent or any Lender, except as expressly set forth in a writing duly executed by
Administrative Agent (on behalf of Lenders). No waiver by Administrative Agent
(on behalf of Lenders) of any default shall operate as a waiver of any other
default or the same default on a future occasion, and no action by
Administrative Agent (on behalf of Lenders) permitted hereunder shall in any way
affect or impair Administrative Agent’s or any Lender’s rights or the
obligations of Guarantor under this Guaranty.

 

7.5              Assignment; Successors and Assigns. No Guarantor may assign
such Guarantor’s obligations or liability under this Guaranty. Subject to the
preceding sentence, this Guaranty shall be binding upon the parties hereto and
their respective heirs, executors, successors, representatives and assigns and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Subject to and in accordance with the terms of the Loan
Agreement, Lenders may, without notice to anyone, sell or assign the Guaranteed
Obligations, the Note or other Loan Documents or any part thereof, or grant
participations therein, and in any such event each and every permitted assignee
or direct holder of all or any of the Guaranteed Obligations shall have the
right to enforce this Guaranty, by suit or otherwise for the benefit of such
permitted assignee or direct holder, as fully as if herein by name specifically
given such right, but Administrative Agent shall have an unimpaired right, prior
and superior to that of any such permitted assignee or direct holder, to enforce
this Guaranty for the benefit of Lenders.

 

AMENDED AND RESTATED GUARANTY OF RECOURSE OBLIGATIONS – Page 13

HTI MOB Portfolio (Upsizing)

 



 

 

 

7.6              Integration. This Guaranty is the entire agreement of Guarantor
with respect to the subject matter of this Guaranty, provided that this Guaranty
shall not in any way limit or abrogate the obligations of Guarantor under the
other Loan Documents to which Guarantor is a party and under the Environmental
Indemnity Agreement.

 

7.7              Rights Cumulative. All of Administrative Agent’s and each
Lender’s rights under this Guaranty and the other Loan Documents are cumulative.
The exercise of any one right does not exclude the exercise of any other right
given in this Guaranty or the other Loan Documents or any other right of
Administrative Agent or Lenders not set forth in this Guaranty or the other Loan
Documents.

 

7.8              Severability. Whenever possible each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

7.9              Material Inducement; Consideration. Guarantor acknowledges and
agrees that Administrative Agent and Lenders are specifically relying upon the
representations, warranties, agreements and waivers contained herein and that
such representations, warranties, agreements and waivers constitute a material
inducement to Administrative Agent and Lenders to accept this Guaranty and to
enter into the Loan Agreement and the transaction contemplated therein.
Guarantor further acknowledges that it expects to benefit from Lenders’
extension of financing accommodations to Borrower because of its relationship to
Borrower, and that it is executing this Guaranty in consideration of that
anticipated benefit.

 

7.10            Cooperation. Guarantor acknowledges that Lenders and their
successors and permitted assigns may (i) sell, transfer or assign all or a
portion of the Loan to one or more investors, or (ii) participate the Loan to
one or more investors, in either case subject to the terms of the Loan
Agreement. Guarantor shall cooperate with Administrative Agent in effecting any
such transaction and shall provide such information and documents relating to
Guarantor, as Administrative Agent may reasonably request in connection
therewith, including information concerning its business and operations that
Administrative Agent may reasonably request; provided, however, Administrative
Agent shall reimburse up to $1,000 of Guarantor’s reasonable and documented out
of pocket costs and expenses incurred in connection with Administrative Agent’s
requests hereunder. Administrative Agent shall be permitted to share all such
information with the proposed transferees and participants, provided such
parties agree to keep such information confidential.

 

7.11            Counterparts. This Guaranty may be executed in counterparts,
each of which shall be deemed an original, but all of which, when taken
together, shall be deemed one and the same agreement.

 

AMENDED AND RESTATED GUARANTY OF RECOURSE OBLIGATIONS – Page 14

HTI MOB Portfolio (Upsizing)

 



 

 

 

7.12            Governing Law. The provisions of Section 11.27 (Governing Law)
of the Loan Agreement are incorporated herein by reference as though fully set
forth herein.

 

7.13            Assignment of Rights in Insolvency Proceedings. In the event any
Insolvency Proceeding is instituted by or against Borrower, whether voluntary or
involuntary, Administrative Agent (on behalf of Lenders) shall have the right
to: (a) file claims in any such proceeding on behalf of Guarantor; and (b) vote
Guarantor’s claims in any such proceeding.

 

7.14            Time of Essence. Time is of the essence in this Guaranty.

 

7.15            Notice. Any notice required or permitted to be given under this
Guaranty shall be in writing and either shall be mailed by certified mail,
postage prepaid, return receipt requested, or sent by overnight air courier
service, or personally delivered to a representative of the receiving party, or
sent by facsimile (provided an identical notice is also sent simultaneously by
mail, overnight courier, or personal delivery as otherwise provided in this
Section 7.15). All such communications shall be mailed, sent or delivered,
addressed to the party for whom it is intended at its address set forth below.

 

To Guarantor: c/o Healthcare Trust Operating Partnership, L.P.
405 Park Avenue, 4th Floor
New York, New York 10022
Attention: Healthcare General Counsel     With a copy to: Eversheds Sutherland
LLP
1114 Avenue of the Americas, 40th Floor
New York, New York 10036-7703
Attention: John J. Busillo, Esq.
Facsimile: (212) 389-5099       To Administrative Agent: Capital One, National
Association
77 W. Wacker Drive, 10th Floor
Chicago, Illinois 60601
Attention: Jeffrey Muchmore, Credit Executive
Facsimile: (855) 332-1699
Reference: HTI/MOB Portfolio       And a copy to: Capital One, National
Association
5804 Trailridge Drive
Austin, Texas 78731
Attention: Diana Pennington, Senior Director, Associate
General Counsel
Facsimile: (855) 438-1132
Reference: HTI/MOB Portfolio

 

AMENDED AND RESTATED GUARANTY OF RECOURSE OBLIGATIONS – Page 15

HTI MOB Portfolio (Upsizing)

 



 

 

 

And a copy to: Capital One, National Association
77 W. Wacker Drive, 10th Floor
Chicago, Illinois 60601
Attention: Dan Eppley, Senior Director
Facsimile: (855) 544-4044
Reference: HTI/MOB Portfolio       And a copy to: Capital One, National
Association
77 W. Wacker Drive, 10th Floor
Chicago, Illinois 60601
Attention: Jason LaGrippe, Vice President
Facsimile: (312) 739-3870
Reference: HTI/MOB Portfolio

 

Any notice or request so addressed and sent by United States mail or overnight
courier shall be deemed to be given on the earliest of (1) when actually
delivered, (2) on the first (1st) Business Day after deposit with an overnight
air courier service, or (3) on the third (3rd) Business Day after deposit in the
United States mail, postage prepaid, in each case to the address of the intended
addressee. Any notice or request so delivered in person shall be deemed to be
given when receipted for by, or actually received by Administrative Agent or
Guarantor, as the case may be. If given by facsimile, a notice or request shall
be deemed given and received when the facsimile is transmitted to the party’s
facsimile number specified above and confirmation of complete receipt is
received by the transmitting party during normal business hours or on the next
Business Day if not confirmed during normal business hours, and an identical
notice is also sent simultaneously by mail, overnight courier, or personal
delivery as otherwise provided in this Section 7.15. If given by electronic
mail, a notice shall be deemed given and received when the electronic mail is
transmitted to the recipient’s electronic mail address specified above and
electronic confirmation of receipt (either by reply from the recipient or by
automated response to a request for delivery receipt) is received by the sending
party during normal business hours or on the next Business Day if not confirmed
during normal business hours, and an identical notice is also sent
simultaneously by mail, overnight courier or personal delivery as otherwise
provided in this Section 7.15. Except for facsimile and electronic mail notices
sent as expressly described above, no notice hereunder shall be effective if
sent or delivered by electronic means. Any party may designate a change of
address by written notice to the other by giving at least ten (10) days prior
written notice of such change of address.

 

7.16             Parties in Interest. Except as expressly set forth herein,
nothing in this Guaranty, whether express or implied, is intended to confer any
rights or remedies under or by reason of this Guaranty on any person other than
Administrative Agent and Lenders and their respective successors and permitted
assigns, nor is anything in this Guaranty intended to relieve or discharge the
obligations or liability of any third persons to Administrative Agent and
Lenders, nor shall any provision give any third persons other than
Administrative Agent and Lenders and their respective successors and permitted
assigns any right of subrogation over or against Guarantor.

 

AMENDED AND RESTATED GUARANTY OF RECOURSE OBLIGATIONS – Page 16

HTI MOB Portfolio (Upsizing)

 



 

 

 

7.17             Venue. GUARANTOR HEREBY CONSENTS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED WITHIN THE STATE OF NEW YORK AND IRREVOCABLY
AGREES THAT, SUBJECT TO ADMINISTRATIVE AGENT’S ELECTION, ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS GUARANTY MAY BE LITIGATED IN SUCH
COURTS. GUARANTOR EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. GUARANTOR
HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE UPON GUARANTOR BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, ADDRESSED TO GUARANTOR, AT THE ADDRESS SET FORTH IN
THIS GUARANTY AND SERVICE SO MADE SHALL BE DEEMED COMPLETE TEN (10) DAYS AFTER
THE SAME HAS BEEN POSTED.

 

7.18          Waiver of Jury Trial. GUARANTOR, AND BY THEIR ACCEPTANCE OF THIS
GUARANTY, ADMINISTRATIVE AGENT AND LENDERS, HEREBY WAIVE THEIR RESPECTIVE RIGHTS
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE
SUBJECT MATTER OF THIS GUARANTY AND THE BUSINESS RELATIONSHIP THAT IS BEING
ESTABLISHED. THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY
GUARANTOR, AND BY THEIR ACCEPTANCE OF THIS GUARANTY, ADMINISTRATIVE AGENT AND
LENDERS. ADMINISTRATIVE AGENT, LENDERS AND GUARANTOR ACKNOWLEDGE THAT NEITHER
ADMINISTRATIVE AGENT, LENDERS, NOR ANY PERSON ACTING ON BEHALF OF ADMINISTRATIVE
AGENT OR ANY LENDER HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER
OF TRIAL BY JURY OR HAS TAKEN ANY ACTIONS WHICH IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. GUARANTOR, ADMINISTRATIVE AGENT AND LENDERS ACKNOWLEDGE THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT GUARANTOR,
ADMINISTRATIVE AGENT AND LENDERS HAVE ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS GUARANTY AND THAT EACH OF THEM WILL CONTINUE TO RELY ON THIS WAIVER IN
THEIR RELATED FUTURE DEALINGS. GUARANTOR, ADMINISTRATIVE AGENT AND LENDERS
FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED (OR HAVE HAD THE OPPORTUNITY
TO BE REPRESENTED) IN THE SIGNING OF THIS GUARANTY AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL.

 

7.19          Waivers. THE WAIVERS SET FORTH IN THIS GUARANTY (INCLUDING,
WITHOUT LIMITATION, SECTIONS 7.17 AND 7.18 ABOVE) ARE KNOWINGLY, INTENTIONALLY,
AND VOLUNTARILY MADE BY GUARANTOR, AND GUARANTOR ACKNOWLEDGES THAT NEITHER
ADMINISTRATIVE AGENT NOR ANY LENDER, NOR ANY PERSON ACTING ON BEHALF OF
ADMINISTRATIVE AGENT OR ANY LENDER, HAS MADE ANY REPRESENTATIONS OF FACT TO
INDUCE THESE WAIVERS OR IN ANY WAY TO MODIFY OR NULLIFY THEIR EFFECT. GUARANTOR
FURTHER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO
BE REPRESENTED) IN THE SIGNING OF THIS GUARANTY AND IN THE MAKING OF THESE
WAIVERS BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT
HAS HAD THE OPPORTUNITY TO DISCUSS THESE WAIVERS WITH COUNSEL.

 

AMENDED AND RESTATED GUARANTY OF RECOURSE OBLIGATIONS – Page 17

HTI MOB Portfolio (Upsizing)

 



 

 

 

7.20          Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICT OF LAWS, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK) AND APPLICABLE UNITED STATES FEDERAL
LAW.

 

7.21       Amendment and Restatement. Guarantor agrees that this Guaranty is
given as a continuation, modification and extension of the Guaranty of Recourse
Obligations dated as of June 30, 2019 (the “Original Guaranty”) by Guarantor in
favor of Administrative Agent and shall not constitute a novation of the
Original Guaranty. Notwithstanding the modifications effected by this Guaranty
of the representations, warranties and covenants of Guarantor contained in the
Original Guaranty, Guarantor acknowledges and agrees that any causes of action
or other rights created in favor of the Administrative Agent and Lenders arising
out of the representations and warranties of Guarantor contained in the Original
Guaranty (but only with respect to the period of time prior to the date hereof)
shall survive the execution and delivery of this Guaranty. All indemnification
and guaranty obligations of Guarantor pursuant to the Original Guaranty
(including any arising from a breach of the representations thereunder), but
only with respect to the period of time prior to the date hereof, shall survive
the amendment and restatement of the Original Guaranty pursuant to this
Guaranty.

 

REMAINDER OF PAGE INTENTIONALLY BLANK

SIGNATURE PAGE FOLLOWS

 

AMENDED AND RESTATED GUARANTY OF RECOURSE OBLIGATIONS – Page 18

HTI MOB Portfolio (Upsizing)

 



 

 

 

SIGNATURE PAGE TO AMENDED AND RESTATED GUARANTY OF RECOURSE OBLIGATIONS

 

EXECUTED as of the day and year first above written.

 

  HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P.,   a Delaware limited partnership
      By: /s/Michael Anderson   Name: Michael Anderson   Title: Authorized
Signatory

 

STATE OF   New York          )

 

  ) ss.

 

COUNTY OF   New York       )

 

This instrument was acknowledged before me on December 12, 2019, by Michael
Anderson, Authorized Signatory of HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership, on behalf of said limited partnership.

 

  /s/Julia Grace   Notary Public, State of New York

 

AMENDED AND RESTATED GUARANTY OF RECOURSE OBLIGATIONS – Signature Page

HTI MOB Portfolio (Upsizing)

 



 

 

 

SCHEDULE I

 

BORROWER LIST

 

1.ARHC CSDOUGA01, LLC

2.ARHC BGBOWMD01, LLC

3.ARHC CAROCMI02, LLC

4.ARHC CAROCMI01, LLC

5.ARHC UCELKCA01, LLC

6.ARHC BRHBGPA01, LLC

7.ARHC CHHBGPA01, LLC

8.ARHC FOMBGPA01, LLC

9.ARHC FMMUNIN02, LLC

10.ARHC MVMVNWA01, LLC

11.ARHC CPHAMVA01, LLC

12.ARHC ESMEMTN01, LLC

13.ARHC BLHBGPA01, LLC

14.ARHC MSHBGPA01, LLC

15.ARHC PCSHVMS01, LLC

16.ARHC PVPHXAZ01, LLC

17.ARHC AORMDVA01, LLC

18.ARHC AHHFDCA01, LLC

19.ARHC CMCNRTX01, LLC

20.ARHC LMPLNTX01, LLC

21.ARHC SCVSTCA01, LLC

22.ARHC GMCLKTN01, LLC

23.ARHC PRPEOAZ05 TRS, LLC

24.ARHC PRPEOAZ01, LLC

25.ARHC CSCLWFL01, LLC

26.ARHC DELVSNV01, LLC

27.ARHC DELVSNV02, LLC

28.ARHC WIGNFWI01, LLC

29.ARHC WISMLWI01, LLC

30.ARHC SAVENFL01, LLC

31.ARHC PCLMYPA01, LLC

32.ARHC PPLVLGA01, LLC

33.ARHC WISTFWI01, LLC

 

AMENDED AND RESTATED GUARANTY OF RECOURSE OBLIGATIONS – Schedule I

HTI MOB Portfolio (Upsizing)

 



 

 

 

EXECUTION VERSION

 

SCHEDULE 4.3

 

Disclosed Litigation

 

None

 

AMENDED AND RESTATED GUARANTY OF RECOURSE OBLIGATIONS – Schedule 4.3

HTI MOB Portfolio (Upsizing)

 



 

 